Roberds, P. J.
*330Appellant was indicted under Section 2359, Miss. Code 1942. The jury returned the following verdict: “We, the jury, find the defendant guilty and fix his punishment at five years in the State Penitentiary, suspended sentence, and five years probation.” Judgment was entered accordingly. On this appeal he urges a number of grounds for reversal of the verdict and judgment.
 On careful consideration of the contentions we find no grounds for reversal. The testimony amply supports the verdict. Under the circumstances we preceive no good purpose to he accomplished by detailing the evidence in this case.
Affirmed.
Hall, Lee, Kyle and Holmes, JJ., concur.